              Case 2:21-cv-01087-MJP Document 13 Filed 09/13/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          ALLISON CORNIA,                                 CASE NO. C21-1087 MJP

11                                Plaintiff,                ORDER GRANTING JOINT
                                                            AMENDED MOTION TO STAY
12                 v.                                       THE PROCEEDING

13          CROSSOVER MARKET LLC,

14                                Defendant.

15
            This matter is before the Court on the Parties’ joint amended motion to stay the
16
     proceeding. (Dkt. No. 11.) This is an employment discrimination case filed under Washington
17
     laws that was removed based on diversity on August 13, 2021. (See Dkt. No. 1.) The Parties ask
18
     to stay the proceeding until December 9, 2021 to pursue a mediation scheduled for December 2.
19
     (Dkt. No. 11 at 1–2.) Parties can enter into an agreement to mediate and avoid the Court’s
20
     docket altogether. But an agreement to mediate itself does not generally establish “good cause”
21
     to stay a proceeding. Nevertheless, the Court GRANTS the Parties’ motion given that this case
22
     has come via removal and two court systems have spent resources to process a claim the Parties
23
     do not now wish to pursue. This proceeding is STAYED until December 9, 2021.
24


     ORDER GRANTING JOINT AMENDED MOTION TO STAY THE PROCEEDING - 1
             Case 2:21-cv-01087-MJP Document 13 Filed 09/13/21 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated September 13, 2021.

 3                                                       A
                                                         Marsha J. Pechman
 4
                                                         United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING JOINT AMENDED MOTION TO STAY THE PROCEEDING - 2
